Case 6:19-mc-00025-CEM-GJK Document 39 Filed 07/17/19 Page 1 of 4 PageID 741



                IN THE UNITED STATES DISTRICT COURT, IN AND FOR
                        THE MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

AMERICAN CLAIMS MANAGEMENT,
INC.,

               Plaintiff and Counterclaim            Misc. Action. 6:19-MC-00025-CEM-GJK
               Defendant,
                                                     Underlying Case Pending in the United
       v.                                            States District Court for the Southern
                                                     District of California
ALLIED WORLD SURPLUS LINES
INSURANCE COMPANY (fka Darwin                        Case No.: 18-CV-0925 JLS (MSB)
Select Insurance Company),

               Defendant and
               Counterclaimant.
                                              /

   JOINT OPPOSITION TO MOTION TO LIFT JUDGE MENDOZA’S ORDER
GRANTING KING’S MOTION TO EXPEDITE RESOLUTION OF MOTION TO STAY
                      AND MOTION TO STAY

       Non-party Mark E. King (“Mr. King”) and American Claims Management, Inc. (“ACM”)

respectfully oppose Allied World’s motion to lift the stay of enforcement of Allied World’s

deposition subpoena. (Dkt. 38.) Nothing has changed in the litigation that would warrant lifting

the stay, and there is no risk of “potentially inconsistent court orders.” (Id. at 1, 3.) To the

contrary, the parallel relief afforded by United States Magistrate Judge Michael S. Berg in the

underlying case is entirely consistent with the relief granted by this Court, and recognizes the

importance of staying Mr. King’s deposition until his objection can be heard by the district judge

in accordance with Federal Rule of Civil Procedure 72(a).

       Mr. King filed his motion to stay enforcement of the subpoena on June 18, 2019. (Dkt.

28.) The same day, Allied World unilaterally noticed Mr. King’s deposition for July 2, 2019.

(Dkt. 31 at ¶ 2.) Despite meeting and conferring on the issues, Allied World refused to withdraw

the notice pending resolution of Mr. King’s motion to stay. (Id. at ¶ 3.) Accordingly, Mr. King

                                               -1-
Case 6:19-mc-00025-CEM-GJK Document 39 Filed 07/17/19 Page 2 of 4 PageID 742



filed a request to expedite ruling on the motion to stay the next day on June 19, 2019. (Dkt. 32.)

ACM joined in the request. (Dkt. 33.)

       While the motion to stay and request to expedite were still pending, ACM and Allied

World attended a case management conference with Judge Berg on June 24, 2019. (Dkt. 35.)

Following the case management conference, during which ACM raised its concern that this

Court had not yet ruled on Mr. King’s motion to stay, ACM and Allied World filed a joint

motion requesting an extension of certain discovery deadlines and a stay of Mr. King’s

deposition. (Feder Decl. Ex. A.) The joint motion was filed June 26, 2019—one day before this

Court entered its order on June 27, 2019, staying enforcement of the subpoena pending

resolution of Mr. King’s objection. (Id.) Judge Berg granted the parties’ joint motion on June

28, 2019, and Mr. King and ACM promptly notified this Court of the ruling. (See Dkt. 35.)

       Judge Berg’s June 28, 2019 Order provides only a temporary stay of Mr. King’s

deposition pending a status conference to be held on July 30, 2019, at which time ACM and

Allied World will apprise Judge Berg of the status of these subpoena enforcement proceedings. 1

(Feder Decl. Ex. A.) At the time of the June 24, 2019 case management conference, Mr. King’s

motion to stay and request to expedite resolution had not been ruled on, and Allied World had

refused to withdraw its notice unilaterally setting Mr. King’s deposition for July 2, 2019. (See

Dkt. 31 at ¶ 3.) With only a matter of days before Mr. King’s noticed deposition, it was entirely

reasonable for Judge Berg to enter a temporary stay. Allied World did not oppose a stay from

Judge Berg, and in fact joined in the motion to Judge Berg seeking that very relief. (Feder Decl.

Ex. A.) Judge Berg was informed by the parties of the motion to stay and request for expedited
1
 Contrary to Allied World’s claim, Judge Berg’s order does not “provide[] King with the relief
he requested,” but instead only stays Mr. King’s deposition through the next case management
conference on July 30, 2019. (See Feder Decl. Ex. A.) As Allied World well knows, Mr. King’s
motion to stay requested that this Court “stay enforcement of the subpoena pending resolution of
Mr. King’s appeal by the district judge,” relief this Court has now granted. (Dkt. 28 at 5.)

                                               -2-
Case 6:19-mc-00025-CEM-GJK Document 39 Filed 07/17/19 Page 3 of 4 PageID 743



ruling pending in this Court during the June 24, 2019 case management conference. (See Feder

Decl., Exs. A, D.)

       The temporary relief afforded by Judge Berg, which only maintains the status quo

pending the upcoming July 30, 2019 status conference, is in no way inconsistent with this

Court’s entry of a stay “pending a resolution of the Objection.” (Feder Decl. Ex. A.) Both

orders recognize the significant and irreversible harm Mr. King would suffer if required to sit for

deposition before his objection can be ruled on, and protect Mr. King’s right to seek review

under Federal Rule of civil Procedure 72(a). Now that this Court has conclusively ruled on the

issue, the parties will inform Judge Berg of “the status of proceedings regarding the subpoena”

on July 30, 2019, likely rendering any further stay by Judge Berg unnecessary. (Id.) While

Allied World complains that ACM’s counsel represented that ACM would seek to withdraw its

motion to stay in this Court “upon entry of Magistrate Judge Berg’s order,” this Court granted

the motion to stay before Judge Berg ruled on the joint motion, so there was no pending motion

to stay for ACM to seek to withdraw. (See Feder Decl. Ex. D.) Further, neither Mr. King, the

non-party who filed the motion to stay, nor ACM ever agreed to withdraw the motion after the

relief was granted. 2 In any event, now that this Court has provided Mr. King with definite relief,

there is no reason for ACM to seek a further stay from Judge Berg, which was granted only

based on ACM’s concern that Mr. King and ACM may not receive a ruling on Mr. King’s

motion to stay before the July 2, 2019 deposition noticed by Allied World. 3

2
  In any event, it is Mr. King’s position that his deposition no longer serves any useful purpose
when on July 3, 2019, Allied World conducted a lengthy deposition of Mr. Robert Bowling, the
Brown & Brown litigation counsel who was handling the matter on a day-to-day basis.
3
  To the extent Allied World claims that it “did not prepare an opposition to the Motion to Stay”
as a result of its agreement with ACM, this is pure gamesmanship—Allied World did not oppose
the request for an expedited ruling on Mr. King’s motion to stay, “and in fact never indicated that
[Allied World] would oppose such a motion.” (See Feder Decl. Ex. B.) Nor did Allied World
oppose ACM’s request for a stay from Judge Berg. (Feder Decl. Ex. A.)

                                                -3-
Case 6:19-mc-00025-CEM-GJK Document 39 Filed 07/17/19 Page 4 of 4 PageID 744



       Accordingly, Mr. King and ACM respectfully request that the Court deny Allied World’s

motion to vacate this Court’s order staying enforcement of the subpoena, and instead continue to

stay enforcement of the subpoena pending review of Mr. King’s objection by the district judge in

accordance with Federal Rule of Civil Procedure 72(a).


Dated: July 17, 2019                                   Respectfully submitted,

                                                       /s/ Lawrence P. Ingram______________
                                                       Lawrence P. Ingram FBN: 855510
                                                       Melissa B. Murphy FBN: 70071
                                                       Freeborn & Peters LLP
                                                       201 North Franklin Street, Suite 3550
                                                       Tampa, FL 33602
                                                       Telephone: (813) 488-2920
                                                       Email: lingram@freeborn.com
                                                              mmurphy@freeborn.com
                                                              pgeer@freeborn.com
                                                              mbennett@freeborn.com
                                                       Counsel for Non-Party Mark E. King

                                                       COOLEY LLP
                                                       WILLIAM V. O’CONNOR (pro hac vice)

                                                       /s/ William V. O’Connor______________
                                                       William V. O’Connor (pro hac vice)

                                                       Attorneys for Plaintiff and Counterclaim-
                                                       Defendant American Claims Management,
                                                       Inc.



                                 CERTIFICATE OF SERVICE

       I hereby certify that on July 17, 2019, the forgoing was filed using the Court’s CM/ECF

system, which will send electronic notice of filing to all counsel of record.

                                                       /s/ Lawrence P. Ingram___________




                                                 -4-
